Citation Nr: 0009566	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  99-20 051A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for trigeminal neuralgia.  

4.  Entitlement to service connection for depression as 
secondary to trigeminal neuralgia.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



6.  Entitlement to service connection for seborrheic 
dermatitis, irritable bowel syndrome, a broken rib and collar 
bone, a rotary cuff problem of both shoulders, hepatitis, a 
heart condition, asthma, a chronic respiratory infection, and 
an orthopedic condition involving the extremities.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1961 to October 1964 and from January 1965 to 
September 1969.  

2.	On, April 5, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



